DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ election with traverse is acknowledged. The traversal is on the ground that the searches would be co-extensive and would not unduly burden the examiner. This is not found persuasive because burden is not only based upon searches being co-extensive. Examination and analysis for determination of patentability creates burden. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelen et al. (US 10099477).
Edelen et al. discloses a digital dispense system comprising:
                           a pipette-fillable fluid cartridge having one or more fluid chambers therein and having an ejection head attached thereto, the ejection head containing a plurality of fluid ejectors thereon, wherein the fluid ejectors are in fluid flow communication with the one or more fluid chambers of the pipette-fillable fluid cartridge (FIG. 1 shows the ink chamber (16) for storing ink, wherein the ink chamber is in fluid communication with a nozzle associating with the heating element (104, FIG. 3)); and
                           a fluid detection circuit disposed on the ejection head and associated with at least one of the plurality of fluid ejectors for signaling the presence or absence of fluid in the one or more fluid chambers (column 6, lines 44-50 and FIG. 10, element 112: The sensing circuits provide a digital high/low output when ink is present/empty).
	Regarding to claims 2, 8: wherein the fluid detection circuit is selected from the group consisting of (a) a conductivity sense circuit, (b) a thermal sense circuit, and a combination of (a) and (b) (FIG. 10, element 112).
	Regarding to claims 3, 9: wherein the conductivity sense circuit comprises a first electrode in electrical communication with at least one of the plurality of fluid ejectors, and a second electrode disposed in a fluid flow path to at least one of the plurality of fluid ejectors (FIG. 3-4, elements 106 and 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelen et al. (US 10099477) in view of Edelen et al. (US 2017/0120583).
Edelen et al. (477’) discloses the claimed invention as discussed above except wherein the thermal sense circuit comprises a voltage slope detect circuit for at least one of the plurality of fluid ejectors.
Edelen et al. (583’) discloses a sensing circuit in an inkjet printing apparatus comprising a voltage slope detection circuit for detecting the change in heating indicating the ink ejection condition (FIG 8A, element 312). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the sensing circuit in the apparatus of Edelen (477’) to include the voltage slope detection circuit for detecting the change in heating in order to indicate the ink ejection condition as taught by Edelen (583’) (FIG 8A, element 312). 
3.	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelen et al. (US 10099477) in view of Horade (US 2018/0207943).
Edelen et al. discloses the claimed invention as discussed above except a user input device for modifying or terminating a fluid dispense sequence upon error signal activation.
Horade discloses a printing apparatus comprising a user input device for user to be able to enter instructions for the printing operation of the apparatus (pagraph [0058] and FIG. 1A-B, element 17).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Edelen’s printing apparatus to include a user input device to let user to input instructions for the printing operation of the apparatus as disclosed by Horade (FIGs. 1A-B).
Allowable Subject Matter
4.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the fluid detect algorithm is programmed to use fluid conductivity data initially and to use ejector thermal data if fluid is not found is neither disclosed nor taught by the cited prior art of record, alone or in combination.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853